PCIJ_A_06_GermanInterestsUpperSilesia_DEU_POL_1925-08-25_JUD_01_PO_01_EN.txt. 29

OBSERVATIONS BY M. ANZILOTTI ON ONE POINT
IN THE STATEMENT OF REASONS,

Amongst the reasons set forth in the Judgment, there is one
point upon which I regret that I am unable to agree with the
Court ; this point is, I consider, of sufficient importance to compel
me to state the grounds for my disagreement.

I refer to the idea expressed on page 16 and following of the Judg-
ment, where it is stated that the differences of opinion contemplated
by Article 23 of the Geneva Convention may also include differences
of opinion as to the extent of the sphere of application of Articles 6
to 22, and, consequently, the difference of opinion existing between
the Parties in the present case. This difference is, on page 16 of
the Judgment, stated as relating to the question whether, in the
case of dispossession under consideration, Articles 6to 22 of the
Geneva Convention are or are not applicable.

In my opinion, this notion is scarcely in harmony with the nature
and extent of the Court’s jurisdiction.

The nature of the enquiry which the Court must undertake in
accordance with Article 36, last paragraph, of its Statute in order
to reach the conclusion that the dispute submitted to it falls or
does not fall within its jurisdiction, has been laid down in
Judgment No. 2 (the Mavrommatis Concessions in Palestine) as
follows :

“Neither the Statute nor the Rules of Court contain any rule
regarding the procedure to be followed in the event of an
objection being taken in limine litis to the Court’s juris-
diction. The Court therefore is at liberty to adopt the
principle which it considers best calculated to ensure the
administration of justice, most suited to procedure before
an international tribunal and most in conformity with the
fundamental principles of international law.

«For this reason the Court, bearing in mind the fact that its
jurisdiction is limited, that it is invariably based on the
consent of the respondent and only exists in so far as this
consent has been given, cannot content itself with the provi-
sional conclusion that the dispute falls or not within the terms
of the Mandate. The Court, before giving judgment on the
OBSERVATIONS BY M. ANZILOTTI 30

merits of the case, will satisfy itself that the suit before it, in
the form in which it has been submitted and on the basis of
the facts hitherto established, falls to be decided by application
of the clauses of the Mandate. For the Mandatory has only
accepted the Court’s jurisdiction for such disputes.”’

I regard this passage as a very accurate statement of the principles
of international law which govern the Court’s jurisdiction, and I
am very glad to note that its essential idea is restated on page 15
of the present Judgment.

That being the case, it follows that, in order to reach the con-
clusion that the Court has jurisdiction, it is not sufficient to find
‘ that the difference of opinion between Germany and Poland relates
to the question whether Articles 6 to 22 of the Geneva Convention
are or are not applicable in the case of the factory at Chorzow.

The applicability of the above articles is, on the contrary, the
very condition of the Court’s power to deal with the dispute, for
it is only as regards disputes concerning the interpretation and
application of these articles that Poland has accepted the Court’s
jurisdiction. |

À dispute on the point whether a particular case falls within
Articles 6 to 22 is nothing else than a dispute on the extent of the
Court’s jurisdiction ; it is in virtue of Article 36, last paragraph,
of the Statute—and accordingly when it considers the question
of its competence—and not in virtue of Article 23—i.e. at the
moment when it deals with the merits of the case—that the Court
can deal with such a dispute.

(Signed) D. ANZILOTTI.
